DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  First it is known in the art that power sources such as batteries must interface with devices at some location to provide electrical power, Evancky teaches and depicts the external power output interface (46), and that interface must match up with one (not shown) inside the handle to properly transmit power from the external power source interface to the power source interface. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Further, paragraph 31 further illuminates that a power cord may be run from a device or power gathered from a battery, Chen is then introduced to relocate the battery to be within the device, and with that rearrangement teaching an interface (105) formed for receiving the adhesive dispensing device, the interface configured to mate with the handle (Chen: Fig. 4, rejection provided with this reference for further clarity below)
Applicant argues that Chen is silent on providing any indication on the dispensing device that the said device is receiving power from the power source. However, paragraph 69 states that the light may flash green when properly place, said proper placement inherently an indicates that power is now being properly supplied from the power source to the device for proper functionality.
Election/Restrictions
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 19, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanyk (US 2003/0205566 A1), and further in view of Chen et al. (US 2019/0223640 A1).
Re: Claim 1, Evanyk discloses the claimed invention including a system comprising: 
an adhesive dispensing device (Para. 14, adhesive dispenser) comprising: 
a first light emitting device (34); a handle (14) (Fig. 1); 
a power source and a power supply interface (Para. 31, power source and power supply interface); 
a charger base (16) comprising: 
an interface (44) formed for receiving the adhesive dispensing device, the interface configured to mate with the handle (Para. 31, interface mates with handle); 
an external power output interface (46) configured to electrically couple to the power supply interface of the adhesive dispensing device (Para. 31, inter-engaging power interfaces); a power supply circuit coupled to the external power output interface and configured to provide power to the external power output interface (Figs. 3-4B, Para. 34, power circuit for supplying power);
Evanyk teaching the claimed device except for the power source located in the dispenser and a second illuminating device. However, Chen teaches a power source (101) located in the dispenser (102) such that an interface (105) formed for receiving the dispensing device, the interface configured to mate with the handle (120); a first illuminated device (198) on the dispenser and a second illuminating device (200) on a charger base (104) (Figs. 1-2, 5, Para. 38, first and second lights and power source with dispenser); such that wherein the first light emitting device is configured to illuminate in response to power being provided to the power supply interface from the power supply circuit; and wherein the second light emitting device is configured to illuminate in response to power being provided from the power supply circuit to the external power output interface (Para. 67, 69, illuminates when power supplied, and second light indicating power being supplied).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a battery in the dispenser and a second illuminating light as taught by Chen, since Chen states that in paragraph 66 that such a modification provides visual information and alerts to the user regarding system status about the various operational stages of the unit, and further placing the battery within the dispenser allows the device to lighten itself as it does not require the additional features of the charging base and further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 2, Evanyk discloses the claimed invention including the adhesive dispensing device further comprises: a control circuit (92) (Depicted in 4F); and a temperature sensor (68) that is communicatively coupled to the control circuit (Para. 35, control circuit with temperature sensor).
Re: Claim 3, Evanyk discloses the claimed invention including the temperature sensor is configured to detect a temperature of a heating element of the adhesive dispensing device and communicate the detected temperature to the control circuit (Para. 39, sensor detects temperature and communicates it to the control circuit).
Re: Claim 4, Evanyk in view of Chen discloses the claimed invention including the control circuit (126) is configured to control at least one of the first light emitting devices and the second light emitting devices in response to receiving temperature data from the temperature sensor (193) (Chen: Para. 74, based on received temp data, lights will flash signaling below or above targeted temp).
Re: Claim 5, Evanyk in view of Chen discloses the claimed invention including the first light emitting device and the second light emitting device are multi-colored light emitting devices (Chen: Para. 69, light may be red, green or blue).
Re: Claim 6, Evanyk in view of Chen discloses the claimed invention including the first light emitting device outputs a first color in response to a first detected temperature (Chen: Para. 67, red when below temp and blue when heated to targeted temp).
Re: Claim 7, Evanyk discloses the claimed invention including the first detected temperature is less than 120 degrees Celsius (Para. 38, 107 degrees Celsius).
Re: Claim 8, Evanyk in view of Chen discloses the claimed invention including the first light emitting device outputs a second color indicating a second detected temperature (Chen: Para. 67, red when below temp and blue when heated to targeted temp).
Re: Claim 9, Evanyk discloses the claimed invention including the second detected temperature is in the range of 120 degrees Celsius to 140 degrees Celsius (Para. 38, 107-193 degrees Celsius range, user may set desired temperature in that range).
Re: Claim 19, the rejection of claim 1 above covers the limitations recited in this claim, including a control circuit (64) configured to control the first light emitting device (Para. 34, control circuit enabling the illumination of the first light) and wherein the external power output interface is configured to electrically couple to the power supply interface of the adhesive dispensing device based on the adhesive dispensing device being received in the interface (Para. 31, interface mates with handle).
Re: Claim 20, Evanyk in view of Chen discloses the claimed invention including the control circuit (126) is configured to communicate a command to the charger base (104) to illuminate the second light emitting device in response to power being provided to the power supply (Chen: Para. 69, control circuit communicates to the second light).
Re: Claim 22, Evanyk in view of Chen discloses the claimed invention including the first light emitting device is parallel to the second light emitting device when the interface is mated with the handle (Chen: Fig. 2 depicts the lights (198, 200) depicted in parallel alignment).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evanyk (US 2003/0205566 A1) and Chen et al. (US 2019/0223640 A1) as applied to claim 1 above, and further in view of Agronin et al. (US 2006/0196888 A1).
Re: Claim 21, Evanyk in view of Chen discloses the claimed invention except for a drip shelf. However, Agronin teaches a base (12) includes a drip shelf (24) that is parallel to a dispensing tip (19) of the adhesive dispensing device when the interface is mated with the handle (Depicted in Fig. 2).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include the drip shelf taught by Agronin, since Agronin states in paragraph 26 that such a modification provides a protective shroud for the user to avoid inadvertent touching of the hot material/tip that may drip therefrom. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754